EXHIBIT SECOND AMENDED AND RESTATED SUNPOWER CORPORATION 2 (Adopted by the Board on August12, 2005, amended by the Board on September23, 2005, amended by the Board and the stockholders on October 5, 2005, amended by the Board and the stockholders on May4, 2006, amended by the Board and the stockholders effective February12, 2007, amended by the Board and the stockholders effective May4, 2007, and amended by the Board and the stockholders on May 8, 2008). (Reflects 2:1 Reverse Stock Split on November10, 2005) Table of Contents TABLE OF CONTENTS Page SECTION 1. ESTABLISHMENT AND PURPOSE. A-1 SECTION 2. DEFINITIONS. A-1 (a) “Affiliate” A-1 (b) “Award” A-1 (c) “Board of Directors” A-1 (d) “Change in Control” A-1 (e) “Code” A-2 (f) “Committee” A-2 (g) “Company” A-2 (h) “Consultant” A-2 (i) “Employee” A-2 (j) “Exchange Act” A-2 (k) “Exercise Price” A-2 (l) “Fair Market Value” A-2 (m) “ISO” A-2 (n) “Nonstatutory Option” or “NSO” A-2 (o) “Offeree” A-2 (p) “Option” A-2 (q) “Optionee” A-3 (r) “Outside Director” A-3 (s) “Parent” A-3 (t) “Participant” A-3 (u) “Plan” A-3 (v) “Purchase Price” A-3 (w) “Restricted Share” A-3 (x) “Restricted Share Agreement” A-3 (y) “SAR” A-3 (z) “SAR Agreement” A-3 (aa) “Service” A-3 (bb) “Share” A-3 (cc) “Stock” A-3 (dd) “Stock Option Agreement” A-3 (ee) “Stock Unit” A-3 (ff) “Stock Unit Agreement” A-3 (gg) “Subsidiary” A-3 (hh) “Total and Permanent Disability” A-4 SECTION 3. ADMINISTRATION. A-4 (a) Committee Composition A-4 (b) Committee for Non-Officer Grants A-4 (c) Committee Procedures A-4 (d) Committee Responsibilities A-4 SECTION 4. ELIGIBILITY. A-5 (a) General Rule A-5 (b) Automatic Grants to Outside Directors A-5 (c) Ten-Percent Stockholders A-6 (d) Attribution Rules A-6 (e) Outstanding Stock A-6 SECTION 5. STOCK SUBJECT TO PLAN. A-6 (a) Basic Limitation A-6 (b) Award Limitation A-6 (c) Additional Shares A-6 SECTION 6. RESTRICTED SHARES. A-7 (a) Restricted Stock Agreement A-7 (b) Payment for Awards A-7 (c) Vesting A-7 (d) Voting and Dividend Rights A-7 (e) Restrictions on Transfer of Shares A-7 SECTION 7. TERMS AND CONDITIONS OF OPTIONS. A-7 (a) Stock Option Agreement A-7 (b) Number of Shares A-7 (c) Exercise Price A-7 (d) Withholding Taxes A-7 (e) Exercisability and Term A-7 (f) Exercise of Options A-8 (g) Effect of Change in Control A-8 (h) No Rights as a Stockholder A-8 (i) Modification, Extension and Renewal of Options A-8 (j) Restrictions on Transfer of Shares A-8 (k) Buyout Provisions A-8 SECTION 8. PAYMENT FOR SHARES. A-8 (a) General Rule A-8 (b) Surrender of Stock A-8 (c) Services Rendered A-8 (d) Cashless Exercise A-8 (e) Exercise/Pledge A-9 (f) Other Forms of Payment A-9 (g) Limitations under Applicable Law A-9 SECTION 9. STOCK APPRECIATION RIGHTS. A-9 (a) SAR Agreement A-9 (b) Number of Shares A-9 (c) Exercise Price A-9 (d) Exercisability and Term A-9 (e) Effect of Change in Control A-9 (f) Exercise of SARs A-9 (g) Modification or Assumption of SARs A-9 (h) Buyout Provisions A-9 SECTION 10. STOCK UNITS. A-10 (a) Stock Unit Agreement A-10 (b) Payment for Awards A-10 (c) Vesting Conditions A-10 (d) Voting and Dividend Rights A-10 (e) Form and Time of Settlement of Stock Units A-10 (f) Death of Recipient A-10 (g) Creditors’ Rights A-10 SECTION 11. ADJUSTMENT OF SHARES. A-10 (a) Adjustments A-10 (b) Dissolution or Liquidation A-11 (c) Reorganizations A-11 (d) Reservation of Rights A-11 SECTION 12. DEFERRAL OF AWARDS. A-11 (a) Committee Powers A-11 (b) General Rules A-12 SECTION 13. AWARDS UNDER OTHER PLANS. A-12 SECTION 14. PAYMENT OF DIRECTOR’S FEES IN SECURITIES. A-12 (a) Effective Date A-12 (b) Elections to Receive NSOs, Restricted Shares or Stock Units A-12 (c) Number and Terms of NSOs, Restricted Shares or Stock Units A-12 SECTION 15. LEGAL AND REGULATORY REQUIREMENTS. A-12 SECTION 16. WITHHOLDING TAXES; COMPLIANCE WITH SECTION 409A OF THE CODE. A-12 (a) General A-12 (b) Share Withholding A-12 SECTION 17. OTHER PROVISIONS APPLICABLE TO AWARDS. A-13 (a) Transferability A-13 (b) Qualifying Performance Criteria A-13 SECTION 18. NO EMPLOYMENT RIGHTS. A-14 SECTION 19. DURATION AND AMENDMENTS. A-14 (a) Term of the Plan A-14 (b) Right to Amend or Terminate the Plan A-14 (c) Effect of Termination A-14 SECTION 20. EXECUTION. A-14 SUNPOWER CORPORATION SECOND AMENDED AND RESTATED SUNPOWER CORPORATION 2 SECTION 1. ESTABLISHMENT AND PURPOSE. The Plan was adopted by the Board of Directors on August12, 2005, and amended by the Board of Directors on September23, 2005, and the Plan as so amended was approved by the shareholders of the Company on October10, 2005, to be effective as of the date of the initial offering of Stock to the public pursuant to a registration statement filed by the Company with the Securities and
